—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 4, 1992, which ruled that claimant was entitled to receive unemployment insurance benefits.
There is substantial evidence in the record to support the Board’s decision that claimant, a teacher, did not voluntarily leave his employment without good cause when he resigned before a denial of tenure could be issued by the employer. Claimant’s employment was to have otherwise ended after only three additional working days and the option of continuing employment on probation was not offered to claimant. The Board found that if claimant had not resigned when he did, he would have been formally denied tenure and this stigma *877would have been a permanent disadvantage for him in seeking new employment. The Board rationally found that a purported resignation is not truly voluntary where it merely amounts to an acceptance of dismissal and also serves as a protective measure with regard to the employment record.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.